EXHIBIT 10.13

ATHEROS COMMUNICATIONS, INC.

2009 INDUCEMENT GRANT INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

You have been granted Stock Units (“Restricted Stock Units”) representing shares
of Common Stock of Atheros Communications, Inc. (the “Company”) on the following
terms and pursuant to such other terms and conditions as are set forth in the
Restricted Stock Unit Agreement, including special terms and conditions,
applicable to all Participants outside of the United States, contained in the
appendix thereto (the “Appendix”), as well as any special terms and conditions
for your country in the Appendix, and the Atheros Communications, Inc. 2009
Inducement Grant Incentive Plan (the “Plan”), all of which are attached to and
made a part of this document. Certain capitalized terms used, but not defined in
this Notice of Restricted Stock Unit Award are defined in the Plan.

 

Name of Participant:

  [Name of Grantee]

Total Number of Restricted Stock Units Granted:

  [Total Number of Shares]

Date of Grant:

  December 15, 2009

Vesting Start Date:

  November 24, 2010

Vesting Schedule:

  One-fourth (1/4) of the Restricted Stock Units will vest on November 24, 2010
and an additional one-sixteenth (1/16) of the Restricted Stock Units will vest
at the end of every three-month period thereafter on February 24, May 24, August
24 and November 24, until fully vested, subject to the grantee’s continuous
employment with the Company or a subsidiary of the Company.

By signing this document, you and the Company agree that these Restricted Stock
Units are granted under and governed by the terms and conditions of the Atheros
Communications, Inc. 2009 Inducement Grant Incentive Plan and the Restricted
Stock Unit Agreement.

By signing this document you further agree that the Company may deliver by email
or by other electronic means all documents relating to current or future
participation in the Plan or this Award (including without limitation,
prospectuses required by the U.S. Securities and Exchange Commission) and all
other documents that the Company is required to deliver to its security holders
(including without limitation, annual reports and proxy statements). You also
agree that the Company may deliver these documents by posting them on a website
maintained by the Company or by a third party under contract with the Company.
If the Company posts these documents on a website, it will notify you by email.

 

   ATHEROS COMMUNICATIONS, INC.   

 

  

 

      Title: Vice President and CAO   



--------------------------------------------------------------------------------

ATHEROS COMMUNICATIONS, INC.

2009 INDUCEMENT GRANT INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Restricted Stock Units    No payment is required for the Restricted
Stock Units you receive. Vesting    Subject to the terms and conditions of the
Plan and this Restricted Stock Unit Agreement (the “Agreement”), including the
Appendix, your Restricted Stock Units vest in accordance with the schedule set
forth in the Notice of Restricted Stock Unit Award. Forfeiture    When your
active employment with the Company or a Subsidiary terminates for any reason,
vesting of your Restricted Stock Units subject to such Award immediately stops
and such Award expires immediately as to the number of Restricted Stock Units
that are not vested as of the date such Service terminates.    This means that
the unvested Restricted Stock Units will immediately be cancelled. You receive
no payment for Restricted Stock Units that are forfeited.    The Committee
determines when your Service terminates for this purpose and all purposes under
the Plan.    If you are outside of the United States, please see clause (m) of
the “Nature of Grant” section in the Appendix for additional information. Leaves
of Absence and Part-Time Work    For purposes of this Award, your Service does
not terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by applicable law, the Company’s
leave of absence policy or the terms of your leave. Subject to applicable law,
your Service terminates when the approved leave ends, unless you immediately
return to active work.    If you go on a leave of absence, then, to the extent
permitted by applicable law, the vesting schedule specified in the Notice of
Restricted Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then, to the extent permitted by applicable law, the vesting
schedule specified in the Notice of Restricted Stock Unit Award may be adjusted
in accordance with the Company’s part-time work policy or the terms of an
agreement between you and the Company pertaining to your part-time schedule.

 

1



--------------------------------------------------------------------------------

Nature of Restricted Stock Units    Your Restricted Stock Units are mere
bookkeeping entries. They represent only the Company’s unfunded and unsecured
promise to issue Shares (or distribute cash) on a future date. As a holder of
Restricted Stock Units, you have no rights other than the rights of a general
creditor of the Company. No Voting Rights or Dividends    Your Restricted Stock
Units carry neither voting rights nor rights to dividends. You, or your estate
or heirs, have no rights as a stockholder of the Company unless and until your
Restricted Stock Units are settled by issuing Shares. No adjustments will be
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued, except as described in the Plan.
Restricted Stock Units Nontransferable    You may not sell, transfer, assign,
pledge or otherwise dispose of any Restricted Stock Units. For instance, you may
not use your Restricted Stock Units as security for a loan.
Settlement of Restricted Stock Units    Subject to the requirements of
applicable law, each of your Restricted Stock Units will be settled as soon as
reasonably practicable when it vests.    At the time of settlement, you will
receive one Share for each vested Restricted Stock Unit; provided, however, that
no fractional Share will be issued or delivered pursuant to the Plan or this
Agreement, and the Committee will determine whether cash will be paid in lieu of
any fractional Share or whether such fractional Share and any rights thereto
will be canceled, terminated or otherwise eliminated. Withholding Taxes and
Stock Withholding    Regardless of any action the Company or your actual
employer (if a Parent, Subsidiary, or Affiliate) (the “Employer”) takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, without
limitation, the grant, vesting, or settlement of the Restricted Stock Units, the
issuance of Shares upon settlement of the Restricted Stock Units, the subsequent
sale of Shares acquired pursuant to such issuance, and the receipt of any
dividends and/or any dividend equivalents; and (b) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Restricted Stock Units to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Furthermore, if you have become
subject to tax in more than one jurisdiction between the Date of Grant and the
date of any relevant taxable or tax withholding event, as applicable, you
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

 

2



--------------------------------------------------------------------------------

   Prior to any relevant taxable or tax withholding event, as applicable, you
will pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:   

(1)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;

  

(2)    withholding from proceeds of the sale of Shares acquired upon settlement
of the Restricted Stock Units, either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization); or

  

(3)    withholding in Shares to be issued upon settlement of the Restricted
Stock Units.

   To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of the Shares is held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.    Finally, you shall pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold or account for as a result of your participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
you fail to comply with your obligations in connection with the Tax-Related
Items. Restrictions on Resale    By signing this Agreement, you agree not to
sell any Shares issued upon settlement of the Restricted Stock Units at a time
when applicable laws or Company policies prohibit a sale. This restriction will
apply as long as you are an Employee, Consultant or Outside Director.

 

3



--------------------------------------------------------------------------------

No Advice Regarding Award    The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your personal tax, legal, and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan. No Retention Rights    Neither your Award nor this
Agreement gives you the right to be retained by the Company or a Parent,
Subsidiary, or Affiliate in any capacity. The Company and any Parent,
Subsidiaries, and/or Affiliates reserve the right to terminate your Service at
any time, with or without cause. Adjustments    In the event of a stock split, a
stock dividend or a similar change in Company Stock, the number of Restricted
Stock Units covered by this Award will be adjusted pursuant to the Plan.
Beneficiary Designation    If permitted under applicable law and by the
Committee, you may be able to dispose of your Restricted Stock Units in a
written beneficiary designation. A beneficiary designation must be filed with
the Company on the proper form. It will be recognized only if it has been
received at the Company’s headquarters before your death. If you file no
beneficiary designation or if none of your designated beneficiaries survives
you, then your estate will receive any vested Restricted Stock Units that you
hold at the time of your death. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to choice-of-law provisions). For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of the County of Santa Clara, California,
or the federal courts for United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.
Severability    The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions nevertheless shall be binding and
enforceable. Appendix    Notwithstanding any provisions in this Agreement, if
you are outside of the United States, the Restricted Stock Units shall be
subject to any special terms and conditions set forth in the Appendix that apply
generally outside of the United States, as well as special country-specific
terms and conditions set forth in the Appendix that apply for your country.
Moreover, if you relocate to a country outside of the United States and/or
another country included in the Appendix, the

 

4



--------------------------------------------------------------------------------

   special terms and conditions in the Appendix, including any special terms and
conditions for such country, will apply to you, to the extent that the Committee
determines that the application of such terms is necessary or advisable in order
to comply with applicable law or facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement. Imposition of Other Requirements   
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Restricted Stock Units, and on any Shares
acquired under the Plan, to the extent that the Company determines it is
necessary or advisable in order to comply with applicable law or facilitate the
administration of the Plan, and to require you to sign any additional documents
or undertakings that may be necessary to accomplish the foregoing.
The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. All capitalized terms that are used, but not defined in
this Agreement shall have the meanings assigned to them in the Plan or the
Notice of Restricted Stock Unit Award. This Agreement, including the Appendix,
and the Plan constitute the entire understanding between you and the Company
regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement, including the Appendix,
may be amended only by another written agreement, signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED IN THE PLAN AND IN

THIS AGREEMENT (INCLUDING IN THE APPENDIX IF YOU ARE OUTSIDE

OF THE UNITED STATES).

 

5



--------------------------------------------------------------------------------

APPENDIX TO

ATHEROS COMMUNICATIONS, INC.

2009 INDUCEMENT GRANT INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(For Participants Outside of the United States)

This Appendix includes special terms and conditions governing the Restricted
Stock Units, which apply to all Participants outside of the United States. In
addition, this Appendix includes additional country-specific terms and
conditions that govern the Award of Restricted Stock Units under the Plan if you
are subject to the laws of any of the countries identified below. All
capitalized terms that are used, but not defined, in this Appendix, the Notice
of Restricted Stock Unit Award, or the Agreement shall have the meanings
assigned to them in the Plan.

Special Terms and Conditions Applicable to All Participants Outside of the
United States

 

Nature of Grant   

         In accepting the Restricted Stock Units, you acknowledge, understand,
and agree that:

  

(a)     the Plan is established voluntarily by the Company, is discretionary in
nature, and may be modified, amended, suspended, or terminated by the Company at
any time;

  

(b)     the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted repeatedly in the past;

  

(c)     all decisions with respect to future Restricted Stock Unit grants, if
any, will be at the sole discretion of the Company;

  

(d)     your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your Service at any time;

  

(e)     your participation in the Plan is voluntary;

  

(f)      the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of your employment contract, if any;

  

(g)     the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;

 

6



--------------------------------------------------------------------------------

  

(h)     the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not part of normal or expected compensation or salary for any
purposes, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments, and in no even should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer, or any Parent,
Subsidiary, or Affiliate;

  

(i)      the Award and your participation in the Plan will not be interpreted to
form an employment contract or relationship with the Company or any Parent,
Subsidiary, or Affiliate;

  

(j)      the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

  

(k)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of your
employment by the Company or the Employer (for any reason whatsoever and
regardless of whether in breach of local labor laws), and, in consideration for
the Restricted Stock Units, to which you otherwise are not entitled, you
irrevocably agree never to institute any claim against the Company or the
Employer, waive your ability, if any, to bring any such claim, and release the
Company and the Employer from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims;

  

(l)      in the event of termination of your Service (regardless of whether in
breach of local labor laws), your right to vest in the Restricted Stock Units
under the Plan, if any, will terminate effective as of the date that you no
longer are actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Committee shall
have the exclusive discretion to determine when you no longer are actively
employed for purposes of the Award; and

  

(m)    the Restricted Stock Units and the benefits under the Plan, if any, will
not transfer automatically to another company in the case of a merger, takeover,
or transfer of liability.

Data Privacy   

You hereby explicitly and unambiguously consent to the collection, use, and
transfer, in electronic or other form, of your personal data as described in the
Agreement, including this Appendix, and any other Restricted Stock Unit grant
materials by and among, as applicable, the Employer, the Company, and any
Parent, Subsidiary, or Affiliate for the exclusive purposes of implementing,
administering, and managing your participation in the Plan.

 

7



--------------------------------------------------------------------------------

  

Your understand that the Company and the Employer may hold certain personal
information about you, including, without limitation, your name, home address,
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock Units, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested, or
outstanding in your favor, for the exclusive purposes of implementing,
administering, and managing the Plan (“Data”).

  

You understand that Data will be transferred to E*Trade Financial Services,
Inc., or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration, and management of the Plan. You understand that the recipients
of the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
E*Trade Financial Services, Inc., and any other possible recipients that may
assist the Company (presently or in the future) with implementing,
administering, and managing the Plan to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering, and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer, and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data, or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

Language   

If you received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.

 

8



--------------------------------------------------------------------------------

Additional Country-Specific Terms and Conditions

 

Canada   

Termination Period: The following replaces clause (l) of the “Nature of Grant”
section in the Appendix:

 

in the event of termination of your Service (whether or not in breach of local
labor laws), your right, if any, to vest in the Restricted Stock Units under the
Plan will terminate effective as of the earlier of (1) the date on which you
receive notice of termination of your employment; or (2) the date on which you
are no longer actively employed by the Employer, and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when you no longer
are actively employed for purposes of the Award;

 

The following provisions apply if you are in Quebec:

 

Consent to Receive Information in English

 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given, or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

 

Data Privacy: The following supplements the “Data Privacy” section in the
Appendix:

 

You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, the Employer and/or any Parent, Subsidiary, or Affiliate
to disclose and discuss such information with their advisors. You also authorize
the Company, the Employer and/or any Parent, Subsidiary, or Affiliate to record
such information and to keep such information in your employment file.

China   

Mandatory Sale at Vesting: The following supplements the “Settlement of
Restricted Stock Units” section of the Agreement:

 

Due to legal restrictions in China, all Shares issued upon settlement of the
Restricted Stock Units will be subject to a mandatory sale restriction. You
authorize the sale of all Shares issued as soon as administratively practicable
after the applicable vesting date on your

 

9



--------------------------------------------------------------------------------

  

behalf and pursuant to this authorization. Upon the sale of Shares, you will
receive the sale proceeds less any amounts necessary to satisfy Tax-Related
Items and applicable transaction fees or commissions. Due to currency exchange
conversion rate fluctuation between the applicable vesting date of the
Restricted Stock Units and (if later) the date on which the Shares are sold, the
amount of sale proceeds may be more or less than the Fair Market Value of the
Shares on the applicable vesting date (which is the relevant amount for purposes
of calculating amounts necessary to satisfy applicable Tax-Related Items).

 

Exchange Control Restriction

 

Unless you are not a PRC national, due to exchange control laws and regulations
in China, you will be required immediately to repatriate to China the cash
proceeds from the mandatory sale of Shares at vesting of the Restricted Stock
Units. You further understand that, under local law, such repatriation of the
cash proceeds may need to be effectuated through a special exchange control
account established by the Company or a Subsidiary or Affiliate, expressly for
this purpose. By accepting the Restricted Stock Units, you agree that any cash
proceeds from the sale of Shares upon settlement may be transferred to such
special account prior to being delivered to you. You further agree to comply
with any other requirements that the Company may impose in the future in order
to facilitate compliance with exchange control requirements in China. You
acknowledge that, if the cash proceeds are paid in local currency, the Company
is under no obligation to secure any particular currency exchange conversion
rate. Furthermore, compliance with local exchange control laws and regulations
may delay the conversion of cash proceeds into local currency. You agree that,
if the conversion of the cash proceeds into local currency is delayed, you shall
bear the risk of any currency exchange conversion rate fluctuation between the
date on which the Shares issued upon settlement of the Restricted Stock Units
are sold and the date of conversion of the cash proceeds into local currency.

Finland   

There are no special terms and conditions.

France   

Restricted Stock Units Not Tax-Qualified

 

You understand that the Award is not intended to qualify for French favorable
tax and social security treatment.

 

Consent to Receive Information in English

 

By accepting the grant of Restricted Stock Units and the Agreement, which
provides for the terms and conditions of the Restricted Stock Units, you confirm
having read and understood the documents relating to this grant, which were
provided to you in English. You accept the terms of those documents accordingly.

 

10



--------------------------------------------------------------------------------

  

En acceptant cette attribution gratuite d’actions et ce contrat qui contient les
termes et conditions de vos actions gratuites, vous confirmez avoir lu et
compris les documents relatifs à cette attribution qui vous ont été transmis en
langue anglaise. Vous acceptez ainsi les conditions et termes de ces documents.

Germany   

There are no special terms and conditions.

Hong Kong   

SECURITIES WARNING

 

The Restricted Stock Units and any Shares issued upon settlement do not
constitute a public offering of securities under Hong Kong law and are available
only to Employees, Outside Directors, and Consultants of the Company or a
Parent, Subsidiary, or Affiliate. The Agreement, including this Appendix, the
Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
These documents have not been reviewed by any regulatory authority in Hong Kong.
The Restricted Stock Units and related documents are intended solely for the
personal use of each Employee, Outside Director, and/or Consultant (as
applicable) and may not be distributed to any other person. If you do not
understand the contents of the Agreement, including this Appendix, and/or the
Plan, you are advised to obtain independent professional advice.

India   

Exchange Control Requirements

 

Proceeds from the sale of Shares must be repatriated to India within 90 days of
receipt. You should obtain for your records a foreign inward remittance
certificate (“FIRC”) from the bank through which you repatriate the funds, so as
to document your compliance with the exchange control requirements. If
requested, you must provide a copy of the FIRC to the Employer.

Japan   

There are no special terms and conditions.

Korea   

There are no special terms and conditions.

Macau   

There are no special terms and conditions.

Singapore   

Securities Notice

 

The Award of Restricted Stock Units is being made in reliance on section
273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”), pursuant to
which it is exempt from the prospectus and registration requirements under the
SFA.

 

11



--------------------------------------------------------------------------------

  

Director Notification Requirement

 

If you are a director, associate director, or shadow director of a Singaporean
Subsidiary or Affiliate, you must notify the Singaporean Subsidiary or Affiliate
in writing within two days of receiving or disposing of an interest (e.g., the
Restricted Stock Units) in the Company or a Parent, Subsidiary, or Affiliate, or
within two days of becoming a director if such an interest exists at the time.

Taiwan   

There are no special terms and conditions.

United Kingdom   

Restricted Stock Units Payable in Shares Only

 

Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the Restricted Stock Units do not provide any right for you to
receive a cash payment and shall be paid in Shares only.

 

Joint Election

 

As a condition of participation in the Plan and the vesting of the Restricted
Stock Units, you agree to accept any liability for secondary Class 1 National
Insurance contributions, which may be payable by the Company and/or the Employer
in connection with the Restricted Stock Units, and any event giving rise to
Tax-Related Items (the “Employer NICs”). Without prejudice to the foregoing, you
agree to execute a joint election with the Company, the form of such joint
election having been approved formally by Her Majesty’s Revenue and Customs
(“HMRC”) (the “Joint Election”), and any other required consent or election. You
further agree to execute such other joint elections as may be required between
you and any successor to the Company or the Employer. You further agree that the
Company or the Employer may collect the Employer NICs from you by any of the
means set forth in the “Withholding Taxes and Stock Withholding” section of the
Agreement.

 

If you do not enter into a Joint Election prior to the vesting of the Restricted
Stock Units, or if approval of the Joint Election has been withdrawn by HMRC,
the Restricted Stock Units shall become null and void, and no Shares will be
issued to you under the Plan, without any liability to the Company or the
Employer, unless otherwise determined by the Committee in its sole discretion.

 

Tax Obligations. The following supplements the “Tax Obligations” section of the
Agreement:

 

If payment or withholding of the Tax-Related Items (including the Employer NICs)
is not made within ninety (90) days of the event giving rise to the Tax-Related
Items or such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions)

 

12



--------------------------------------------------------------------------------

  

Act 2003 (the “Due Date”), the amount of any uncollected Tax-Related Items shall
constitute a loan owed by you to the Employer, effective as of the Due Date. You
agree that the loan will bear interest at the then-current official rate of
HMRC, that it will be immediately due and repayable, and that the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in the “Withholding Taxes and Stock Withholding” section of the Agreement.

 

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you shall not be eligible for a loan from the Company
to cover the Tax-Related Items. In the event that you are a director or
executive officer and Tax-Related Items are not collected from or paid by you by
the Due Date, the amount of any uncollected Tax-Related Items will constitute a
benefit to you on which additional income tax and National Insurance
contributions (“NICs”) (including Employer NICs) will be payable. You understand
that you will be responsible for reporting any income tax and NICs (including
the Employer NICs) due on this additional benefit directly to HMRC under the
self-assessment regime.

 

13